     Case 2:19-cv-08255 Document 2-1 Filed 09/24/19 Page 1 of 3 Page ID #:56




 1 MICHAEL N. FEUER, City Attorney - SBN 111529
     KATHLEEN A. KENEALY, Chief Assistant City Attorney – SBN 212289
 2 SCOTT MARCUS, Chief, Civil Litigation Branch - SBN 184980
 3 CORY M. BRENTE, Senior Assistant City Attorney – SBN 115453
   MATTHEW W. McALEER, Deputy City Attorney – SBN 278595
 4 200 North Main Street, 6th Floor, City Hall East
   Los Angeles, CA 90012
 5
   Phone No.: (213) 978-7043
 6 Fax No.: (213) 978-8785
   Email: Matthew.McAleer@lacity.org
 7
 8 Attorneys for Defendant, CITY OF LOS ANGELES
 9
10                       UNITED STATES DISTRICT COURT
11                      CENTRAL DISTRICT OF CALIFORNIA
12
13   MICHAEL YAROSHINSKY                       CASE NO.: CV
14                                             Honorable Judge:
                         Plaintiff,            Honorable Magistrate Judge:
15
16         vs.                                 LASC CASE NO. 19STCV15714

17   CITY OF LOS ANGELES, and Does 1           ATTACHMENT TO CIVIL COVER
     through 100, inclusive,                   SHEET
18
19                       Defendants.
20
21
22
23 / / /
24 / / /
25 / / /
26 / / /
27 / / /
28 / / /

                                           1
     Case 2:19-cv-08255 Document 2-1 Filed 09/24/19 Page 2 of 3 Page ID #:57




 1           ATTORNEYS FOR DEFENDANT CITY OF LOS ANGELES
 2                        MICHAEL N. FEUER, City Attorney
 3              KATHLEEN A. KENEALY, Chief Assistant City Attorney
 4                  SCOTT MARCUS, Chief, Civil Litigation Branch
 5                 CORY M. BRENTE, Senior Assistant City Attorney
 6                  MATTHEW W. McALEER, Deputy City Attorney
 7                               200 North Main Street
 8                              6th Floor, City Hall East
 9                              Los Angeles, CA 90012
10                             Phone No.: (213) 978-7043
11                              Fax No.: (213) 978-8785
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2
     Case 2:19-cv-08255 Document 2-1 Filed 09/24/19 Page 3 of 3 Page ID #:58




 1                              PROOF OF SERVICE
           I, NOE TISCARENO, declare as follows:
 2
 3         I am over the age of 18 years, and not a party to this action. My business address is
     200 North Main Street, City Hall East, 6th Floor, Los Angeles, California 90012, which is
 4   located in the county where the mailing described below took place.
 5
        On September 24, 2019, I served the foregoing document(s) described as: CIVIL
 6   COVER SHEET on all interested parties in this action:
 7   Plaintiff in Pro Per :
 8   Michael Yaroshinsky
     951 Hillcrest St, Unit 1
 9   El Segundo, CA 90245
10   Tel: (650) 995-3327

11   I served a true copy of the document(s) above:
12   [X] By United States mail. I enclosed the documents in a sealed envelope or package
13   addressed to the person(s) at the address(es) mentioned above and:
           [X] placed the envelope for collection and mailing, following our ordinary business
14         practices. I am readily familiar with this business’s practice for collecting and
           processing correspondence for mailing. On the same day that correspondence is placed
15
           for collection and mailing, it is deposited in the ordinary course of business with the
16         United States Postal Service, in a sealed envelope with postage full prepaid.
17   [X] I hereby certify that I am employed in the office of a member of the Bar of this Court at
18   whose direction the service was made.
19   [X] I hereby certify under the penalty of perjury that the foregoing is true and correct.
20
           Executed on September 24, 2019 at Los Angeles, California.
21
22
23                                                  /s/ Noé Tiscareño
24                                             NOE TISCARENO, Declarant

25
26
27
28
